Citation Nr: 0619505	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 2001 
for the grant of service connection for a mood disorder with 
anxiety and depression.

2.  Entitlement to an effective date prior to October 15, 
1998 for grants of service connection for right knee 
patellofemoral subluxation syndrome and patellar tendonitis, 
and for right knee patellofemoral degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February to April 1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2001 rating action that 
granted service connection for right knee patellofemoral 
subluxation syndrome and patellar tendonitis, and for right 
knee patellofemoral DJD, effective October 15, 1998.  In 
April 2001, the veteran filed a Notice of Disagreement (NOD) 
with the assigned effective date, and the RO issued a 
Statement of the Case (SOC) in September 2001.  As will be 
explained in more detail below, the record raises a question 
as to whether the veteran perfected his appeal of this issue 
by filing a timely Substantive Appeal.

This appeal also arises from a July 2002 rating action that 
granted service connection for a mood disorder with anxiety 
and depression, effective August 20, 2001.  In July 2003, the 
veteran filed a NOD with the assigned effective date, the RO 
issued a SOC in January 2004, and the veteran filed a 
Substantive Appeal in March 2004.  The RO later issued a 
Supplemental SOC (SSOC) on this matter in September 2004.

In March 2006, the veteran and his wife testified during  a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

The Board's decision claim for an effective date earlier than 
August 20, 2001 for the grant of service connection for a 
mood disorder with anxiety and depression is set forth below.  
The claim for an effective date earlier than October 15, 1998 
for grants of service connection for right knee 
patellofemoral subluxation syndrome and patellar tendonitis, 
and for right knee patellofemoral DJD, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an effective date earlier than 
August 20, 2001 for the grant of service connection for a 
mood disorder with anxiety and depression has been 
accomplished.

2.  On August 20, 2001, the RO received the veteran's initial 
claim for service connection for a mood disorder with anxiety 
and depression.


CONCLUSION OF LAW

The claim for an effective date prior to August 20, 2001 for 
the grant of service connection for a mood disorder with 
anxiety and depression is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Pertinent to the underlying claim for an earlier effective 
date (EED) for the grant of service connection for a mood 
disorder with anxiety and depression, the RO has notified the 
veteran and his representative of the reasons for the denial 
of the claim, and afforded them opportunity to present 
evidence and argument in connection with the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim for an EED currently under consideration 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable..  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A.       § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In this case, the RO granted service connection for a mood 
disorder with anxiety and depression effective August 20, 
2001, the date of receipt of the veteran's initial claim for 
that benefit..  The veteran has requested a grant of service 
connection for that disability from April 2, 1971, the day 
following separation from service.  However, the Board finds 
that there is no legal basis to assign an effective date for 
such award at any time prior to August 20, 2001.  At the time 
of the grant of service connection, there was no pending 
claim therefor prior to August 20, 2001 pursuant to which the 
benefit awarded could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for a mood disorder with anxiety and depression on 
August 20, 2001.  

During the period from April 1971 to August 19, 2001, the 
record contains no statement or communication from the 
veteran or his representative that constitutes a claim, or 
reflects an intent to apply, for service connection for a 
mood disorder with anxiety and depression that identifies 
such as a benefit sought.  While, in April and July 1971, the 
RO received the veteran's initial claims for service 
connection for a right knee disability, nothing in that claim 
may be reasonably construed as a claim for, or an attempt to 
claim, service connection for a mood disorder with anxiety 
and depression.  

In October 1998, the RO received the veteran's claims for 
service connection for bilateral knee, back, and neck 
disabilities, and in January and March 1999 statements, the 
veteran responded to December 1998 and February 1999 RO 
letters, respectively, requesting information about the dates 
and places of his post-service treatment for those 
disabilities; nothing therein may be reasonably construed as 
a claim for, or an attempt to claim, service connection for a 
mood disorder with anxiety and depression.  In August 1999 
and January, March, and August 2000 statements, the veteran 
variously expressed disagreement and/or commented with 
respect to the evidence considered in an August 1999 rating 
action that denied service connection for bilateral knee, 
back, and neck disabilities; nothing therein may be 
reasonably construed as a claim for, or an attempt to claim, 
service connection for a mood disorder with anxiety and 
depression.  In statements received in April 2001, the 
veteran variously commented with respect to and expressed 
disagreement with aspects of a February 2001 rating action 
that granted service connection for right knee disabilities, 
and also in April 2001 the RO received his application for VA 
vocational rehabilitation under the provisions of 38 U.S.C. 
Chapter 31; nothing therein may be reasonably construed as a 
claim for, or an attempt to claim, service connection for a 
mood disorder with anxiety and depression.  

Further, neither the veteran nor his representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to August 20, 2001 pursuant to which 
service connection for a mood disorder with anxiety and 
depression could have been granted.  Although June and July 
2001 VA outpatient records show the veteran's complaints of 
anxiety and depression, nothing therein may be reasonably 
construed as a claim for service connection for an acquired 
psychiatric disorder.  The Board notes that the applicable 
law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  In this case, the first 
document that can be construed as a claim for the benefit 
sought was filed on August 20, 2001, and 38 U.S.C.A. 
§ 5110(a) specifically provides that the effective date of an 
award based on an original claim shall not be earlier than 
the date of receipt of application therefor.    

Inasmuch as no claim for service connection for a mood 
disorder with anxiety and depression was received within one 
year following the veteran's separation from service, there 
is no legal basis for granting service connection effective 
the day following the separation from service; rather, the 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than the 
date of the claim for that benefit.  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection earlier than August 20, 2001 is assignable, the 
claim for an EED must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than August 20, 2001 for the grant 
of service connection for a mood disorder with anxiety and 
depression is denied.


REMAND

As regards the claim for an effective date earlier than 
October 15, 1998 for grants of service connection for right 
knee patellofemoral subluxation syndrome and patellar 
tendonitis, and for right knee patellofemoral DJD, the Board 
notes that the RO granted service connection for those 
disabilities with that assigned effective date by rating 
action of February 2001.  The veteran filed a NOD with the 
assigned effective date n April 2001, and the RO issued a SOC 
on September 10, 2001.  The question remains, however, as to 
whether the veteran perfected an appeal as to that issue with 
the filing of a timely Substantive appeal.  

The applicable legal authority provides that the Board shall 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  An 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2005).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2005).  Where a veteran 
files a timely NOD but fails to timely file a Substantive 
Appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In September 2004, the veteran claimed that, on September 6, 
2001 he filed a timely Substantive Appeal in connection with 
the claim remaining on appeal.  A copy of a September 6, 2001 
statement is included in the claims file; however, that 
statement bears no date-stamp indicating if or when it was 
received by the RO.  

Appellate review discloses that, although the RO has 
previously commented on the matter of the timeliness of a 
Substantive Appeal in connection with this claim, it has not 
formally adjudicated the matter of whether the veteran timely 
perfected an appeal in connection with the claim for an EED 
for the grants of service connection for right knee 
disability.  Accordingly, to avoid any prejudice to the 
veteran, the Board finds that RO must specifically consider 
this matter, in the first instance; issue an SSOC 
specifically reflecting such consideration;  that matter; and 
afford the veteran and his representative the opportunity to 
present evidence and/or argument pertinent to this matter.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
addressing the matter, the RO should specifically address 
whether the veteran's September 6, 2001 statement (or any 
other document, to include the representative's statements 
date-stamped as received by the RO on September 20 and 
November 8, 2001, or the veteran's statement date-stamped as 
received by the RO on January 14, 2002) constitutes a timely 
filed Substantive Appeal in this claim.  

The Board also notes that, pertinent to the underlying claim 
on appeal, in September 2001, the veteran raised the matter 
of whether an earlier effective date could be assigned on the 
basis of clear and unmistakable error (CUE) in the September 
1971 rating action that denied service connection for right 
knee disability.  During the March 2006 Board hearing, the 
veteran again testified that the RO had previously 
erroneously denied his claim.

Accordingly, if the RO finds that the veteran has filed a 
timely Substantive Appeal for the earlier effective date 
claim remaining on appeal, the RO should expand the claim to 
include the question of whether an earlier effective date is 
assignable based on CUE in the September 1971 rating action 
that denied service connection for right knee disability.   
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should adjudicate the matter 
of whether the veteran filed a timely 
Substantive Appeal in the claim for an 
effective date earlier than October 15, 
1998 for the effective date of the grants 
of service connection for right knee 
patellofemoral subluxation syndrome and 
patellar tendonitis, and for right knee 
patellofemoral DJD.  In considering this 
matter,  the RO should specifically 
address whether the veteran's September 
6, 2001 statement, the veteran's 
representative's statements date-stamped 
as received by the RO on September 20 and 
November 8, 2001, or the veteran's 
statement date-stamped as received by the 
RO on January 14, 2002 may be accepted as 
a timely-filed Substantive Appeal.  

2.  If, and only if, the RO finds that 
the veteran has filed a timely 
Substantive Appeal in connection with the 
earlier effective date claim remaining on 
appeal, should the RO expand the claim to 
include then proceed to expand the scope 
of its adjudication of that issue to 
address the veteran's claim of CUE in the 
September 1971 rating action that denied 
service connection for right knee 
disability.

3.  If the timeliness question and/or the 
expanded claim for an EED (to include the 
question of CUE in the September 1971 
rating action) is adverse to the veteran, 
the RO must furnish the veteran and his 
representative an appropriate SSOC for 
each matter considered that includes 
citation to and discussion of all 
pertinent legal authority, along clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND  must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


